Citation Nr: 0211067	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1946 to 
January 1947.  He died on December [redacted], 1997.  The appellant is 
the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision of the Department of Veterans 
Affairs (VA) Denver Regional Office (RO), which denied 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
(DEA).  

The RO previously denied service connection for the cause of 
the veteran's death by March 1998 decision which became 
final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § 20.1103 
(2001).  Subsequently, the RO received additional evidence 
pertaining to the cause of the veteran's death.  A previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995); 
38 U.S.C. §§ 5108, 7104(b).  

The appellant requested and was scheduled for a hearing 
before a Member of the Board at the RO in June 2002.  
Although she was notified of the time and date of the hearing 
by mail sent to her last known address, she failed to appear 
for that hearing and neither furnished an explanation for her 
failure to report nor requested a postponement or another 
hearing.  When an appellant fails to report for a scheduled 
hearing and has not requested a postponement, the case will 
be processed as though the request for a hearing was 
withdrawn.  38 C.F.R. § 20.704(d) (2001).  


FINDINGS OF FACT

1.  The veteran died in December 1997; the death certificate 
listed the immediate cause of death as acute respiratory 
failure due to chronic obstructive pulmonary disease (COPD), 
resulting from emphysema; hypertension was listed as a 
significant condition contributing to death but not related 
to the immediate cause.  

2.  By March 1998 decision, the RO denied the appellant's 
claim of service connection for the cause of the veteran's 
death.

3.  Evidence received since the March 1998 denial of service 
connection for the cause of the veteran's death bears 
directly and substantially on that specific matter, is not 
cumulative, and is, by itself and in connection with evidence 
previously assembled, so significant that it must be 
considered to fairly decide the claim.

3.  The competent medical evidence of record indicates that 
the veteran's COPD and emphysema likely resulted from a 
history of smoking.  

4.  He had no service-connected disability during his 
lifetime.  

5.  The competent medical evidence of record indicates that 
the veteran did not develop nicotine dependence in service.  

6.  The competent medical evidence of record indicates that 
COPD and emphysema were not shown prior to the 1980s.  


CONCLUSIONS OF LAW

1.  The March 1998 RO decision is final.  38 U.S.C. § 511 
(2002); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has been received to warrant 
reopening the claim of service connection for the cause of 
the veteran's death.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 
3.156(a) (2001).  

3.  A service-connected disability was neither the principal 
cause nor a contributory cause of the veteran's death.  
38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a)).

4.  The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are not met.  38 U.S.C. §§ 3501, 3510 (2002); 38 C.F.R. § 
3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on this issue.  
Thus, it is believed that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  The Board notes that she did not appear for 
her scheduled hearing.  Furthermore, she and her 
representative have been notified of the evidence needed to 
establish the benefit sought, and she has been advised 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  Thus, the Board 
concludes that VA's statutory duty to assist the appellant 
has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
appellant.  Id.; Soyini, supra.

Factual Background 

The record reflects that the veteran was not service 
connected for any disability during his lifetime.  

December 1986 hospital records indicated that the veteran had 
persistent right lower lobe atelectasis.  A history of 
smoking was noted.

A May 1996 hospital report indicated that the veteran had 
severe obstructive lung disease.  June 1996 hospital records 
indicated that the veteran had end stage COPD and emphysema 
and that he was on continuous oxygen and steroid dependent.  

A July 1997 hospital report indicated that the veteran was 
brought in due to trouble breathing.  A history of severe 
COPD at end stage was noted.  November 1997 hospital records 
noted that the veteran's chief complaint was difficulty 
breathing.  

In December 1997, he died of acute respiratory failure which 
lasted 15 minutes.  The acute respiratory failure was 
reported to have been caused by COPD, which had its onset 10 
years prior to death.  COPD, in turn was listed as a 
consequence of emphysema, which also had its onset 10 years 
prior to the death of the veteran.  

In December 1997, the appellant filed a claim of service 
connection for the cause of the veteran's death.

In January 1998 L. Donahue, M.D., indicated that the veteran 
had advanced emphysema and was oxygen dependent requiring 
multiple hospitalizations in the 21/2 years preceding his 
death.  According to Dr. Donahue, the emphysema and lung 
disease developed in the 1980s as a result of a 25-year 
history of smoking.

By March 1998 decision, the RO denied service connection for 
the cause of the veteran's death as well as entitlement to 
accrued benefits.

With her April 1998 notice of disagreement, the appellant 
submitted a January 1998 letter from R. Varnum, M.D., 
indicating that he had treated the veteran for 11 years 
beginning in 1986, and that the veteran suffered from very 
serve obstructive lung disease and emphysema.

In April 1998, Dr. Varnum reflected that the veteran died as 
a result of 50 years of smoking, which caused emphysema.

An April 1998 written statement from the veteran's sister, 
who had helped to raise him, indicated that he began to smoke 
in 1946 at the age of 18 and smoked 11/2 to two packs of 
cigarettes a day until 1995.  

In September 1998, the RO issued a statement of the case.

By letter from Dr. Varnum, dated in October 1998, he 
indicated that, according to information available to him, 
the veteran began to smoke in service and became addicted to 
tobacco at that time; that nicotine dependency continued 
throughout the veteran's life; and that tobacco addiction 
initiated during service led to continued tobacco use and 
pulmonary destruction and eventual death due to pulmonary 
emphysema.

In December 1998, the RO requested a medical opinion to 
explain, essentially, the relationship between the cause of 
the veteran's death and his tobacco use, onset of tobacco 
dependence, and onset of emphysema and COPD.

A February 1999 VA medical opinion indicated that the veteran 
was likely a lifelong smoker but that information regarding 
tobacco use from 1978 through 1995 was not available.  The VA 
physician opined that because the veteran's cigarette 
consumption stayed constant over the years and ultimately 
decreased, it did not appear that dependency began in 
service.  The VA physician also determined, based on a review 
of private medical records, that the onset of COPD began in 
the 1980s.  The VA physician concluded that the evidence of 
record did not reflect nicotine dependence during service; 
rather, most likely, nicotine dependence began after service 
and contributed substantially to the cause of the veteran's 
death.

The Board notes that the March 1998 RO decision became final 
in April 1999, one year after the date of mailing of the 
rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2001).

In July 1999, the appellant asserted in writing that the 
statement of the case along with the VA Form 9 were sent to 
an address where she no longer lived.  She only realized that 
the statement of the case had been issued and that the time 
for filing a substantive appeal had expired when she 
contacted her representative to inquire about the status of 
her claim.  The Board notes that the RO mailed its March 1998 
decision to the address listed on the appellant's claims 
form.  This is also the address to which the Board mailed its 
March 1998 decision, which the appellant presumably received.  
The Board notes that she did not inform VA of a change in 
address prior to this time.

By May 1999 decision, the RO determined that Dr. Varnum's 
October 1998 letter constituted new and material evidence, 
sufficient to reopen the appellant's claim.  

Law and Regulations 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

As noted above, the appellant's claim of service connection 
for the cause of the veteran's death was last finally denied 
by March 1998 RO decision.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished as to a claim that has been disallowed.  38 U.S.C. 
§ 5108 (2002); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's prior final 
decision.  In this case, the new evidence consists of Dr. 
Varnum's April and October 1998 letters, the April 1998 
written statement of the veteran's sister, and the February 
1999 VA medical opinion.  Clearly, this evidence is new as it 
was not associated with the claims file prior to the March 
1998 rating decision and is not duplicative of evidence 
contained within the claims file before that time.  

The Board also finds that the foregoing evidence is new and 
material, sufficient to reopen the claim of service 
connection for the cause of the veteran's death, as it 
contributes to a more complete picture of the onset of the 
veteran's tobacco addiction and to an understanding of the 
etiology of his COPD and emphysema which principally 
contributed to his death.  The evidence of record previously 
did not speak to these matters.  38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303 (2001).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183 
(1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2001).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C. § 1310; 
38 C.F.R. § 3.312 (2001).  A contributory cause of death must 
be causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178 (1999).  In addition, VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997).  

However, legislation has been enacted which effectively 
prohibits service connection for death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C. § 1103 (2002).  Such 
legislation was effective on June 9, 1998.  

Chapter 35, Title 38, United States Code states that with 
limitations, the term "eligible person" for educational 
assistance under that chapter means a child, surviving 
spouse, or spouse of a veteran who was discharged under other 
than dishonorable conditions, and who died of a service-
connected disability, has a total disability permanent in 
nature resulting from a service- connected disability, or who 
died while a disability so evaluated was in existence.  38 
U.S.C. §§ 3500, 3501 (2002); 38 C.F.R. § 3.807(b) (2001).  

Analysis

The veteran had no service-connected disability during his 
lifetime.  Furthermore, the record has consistently reflected 
that his fatal COPD and emphysema had their onset in the 
1980s.  Hence, the Board deduces that COPD and emphysema were 
not present in service and for decades thereafter.  The 
foregoing diseases were most likely the result of post-
service tobacco use, according to the evidence.

The record has also consistently reflected that the veteran 
began to use tobacco in service.  However, the Board 
concludes that tobacco dependence did not begin in service or 
as a result of service.  The most compelling evidence of 
record is the February 1999 VA medical opinion.  The VA 
physician based her conclusions on a review of the entire 
record and discussed the rationale for her conclusions and 
determined that tobacco dependence did not have its onset in 
service.  Therefore, as COPD and emphysema, the direct causes 
of death, were not present in service and because tobacco 
dependence, the likely cause of COPD and emphysema, did not 
begin during service, service connection for the cause of the 
veteran's death cannot be granted.  38 C.F.R. §§ 3.303, 
3.310, 3.312.  The Board notes that Dr. Varnum reached a 
contrary conclusion; however, his letter indicated that he 
relied on the history provided him presumably by the veteran 
and he did not provide a rationale for his determination that 
tobacco dependence began in service.  Thus, the Board finds 
the VA physician's opinion more compelling and of much 
greater probative value.  

As the veteran died of a disease not shown to be either 
directly or indirectly related to service (i.e., neither 
tobacco dependence nor COPD and emphysema began in service), 
service connection for the cause of his death must be denied.  
The Board emphasizes that this is not a case where the 
evidence is at all in relative equipoise.  See 38 U.S.C. 
§ 5107; Gilbert, supra.  Rather, the preponderance of the 
evidence is clearly against her claim.  See Alemany v. Brown, 
9 Vet. App. 518 (1996).  

The Board notes that the question of whether this claim was 
reopened before or after June 9, 1998 does not have to be 
addressed because service connection for the cause of the 
veteran's death would not be granted even absent the current 
VA regulations barring service connection for tobacco-related 
claims.

The Board also notes that the veteran's service medical 
records were not available.  Normally, under VCAA, VA would 
be obligated to obtain those records.  See 38 U.S.C. § 5103A.  
However, because the medical evidence did not indicate and 
the appellant has not claimed that emphysema or COPD were 
present in service, service records are not relevant to the 
Board's inquiry.  VA need not obtain records and other 
materials in such instances.  See Sabonis, 6 Vet. App. at 
430.

As service connection for the cause of the veteran's death 
has been denied and because the veteran did not die of a 
service-connected disability, was totally disabled as a 
result of a service-connected disability, and did not die 
while such service-connected disability was in existence, 
basic eligibility for benefits under Chapter 35 is not 
established.  38 U.S.C. §§ 3500, 3501 (2002); 38 C.F.R. § 
3.807(b) (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for educational benefits under Chapter 35 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

